EXHIBIT 31.2 CERTIFICATION BY CHIEF FINANCIAL OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Timothy J. Cunningham, certify that: 1. I have reviewed this Form10-K/A of Schawk, Inc.; and 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. April 30, 2014 /s/Timothy J. Cunningham Timothy J. Cunningham Executive Vice President and Chief Financial Officer
